10 A.3d 1203 (2011)
205 N.J. 5
In the Matter of Raffi Toros KHOROZIAN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-18 September Term 2010 066732
Supreme Court of New Jersey.
January 28, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-183, concluding that RAFFI TOROS KHOROZIAN of FORT LEE, who was admitted to the bar of this State in 1993, should be censured for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RAFFI TOROS KHOROZIAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.